Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 30, 2014

                                      No. 04-13-00857-CV

                            IN THE INTEREST OF JLA, a Child,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02800
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was due to be filed by January 27, 2014. Neither the brief
nor a motion for extension of time has been filed. It is therefore ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court